DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN202010067, filed on 1/20/20.

Claim Objections
Claim 1-4 are objected to because of the following informalities:  the term “subtracter” define as a person who subtracts numbers.  Examiner suggest to change the term “subtracter” to “subtractor”.

Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 rejected under 35 U.S.C. 101 because claims 1-4 provide for the use peak detection circuit, clock generator, delay circuit, counter module, circuit, register module, first digital comparator, second digital comparator, selection circuit, digital subtracter, ADC module, DAC module and analog adder/the analog subtracter (see Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967), the Board held the following claim to be an improper definition of a process).
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the ADC module".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 provides for the use peak detection circuit, clock generator, delay circuit, counter module, circuit, register module, first digital comparator, second digital comparator, selection circuit, digital subtracter, ADC module, DAC module and analog adder/the analog subtracter (see Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967), the Board held the following claim to be an improper definition of a process).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 discloses “A residual current protector, being provided with the chip for detection of basic electric leakage according to claim 1”.  However, claim 1 discloses “A chip for detection of basic electric leakage on a residual current protector”.

.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Allowable Subject Matter
Claims 1-5 are allowed.

Closest prior arts:
US 20080197713 discloses a circuit comprise comparator, A/D, peak detector, counter, clock … (see fig. 2);
US 7301330 discloses a circuit comprise comparator, A/D, peak detector, counter, clock … (see fig. 1);
CN 104300494 discloses a leakage protector, comprising a chopper-stabilized operational amplifier on the same chip is integrated for reducing the offset voltage of the CMOS operational amplifier;
JP 2016146700 discloses an electric leakage determination device which can perform further proper determination of an electric leakage.

The following is an examiner’s statement of reasons for allowance: 
Regarding to claim 1, none of the prior arts, alone or in combination, fairly teach or suggest 
a peak detection circuit used to detect a peak of an input electric leakage signal; 
a 20 ms clock generator used to provide a clock for a counter and a delay circuit and provide an enable signal for an analog-to-digital converter (ADC) module; 
a 60 ms delay circuit used for determination and output of a delayed residual current protector to improve accuracy in signal identification; 
a 2.5 V reference voltage module used to provide a reference voltage for an ADC, a digital-to-analog converter (DAC), an analog adder, and an analog subtracter; 
a counter module used to generate an enable signal for update of a register module; 
a circuit used for delayed resetting of the counter after the enable signal output from the counter is effective; 
the register module used to store a valve obtained by means of conversion of the ADC module; 
a first digital comparator used to determine whether a value of the electric leakage signal is greater than a threshold value; 
a second digital comparator used to monitor whether the electric leakage signal is in a positive half cycle or a negative half cycle; 
a selection circuit used to select whether the analog adder or the analog subtracter operates according to a result obtained by the second digital comparator; 
a digital subtracter used to determine and output an enable signal to make the counter operate; 
the ADC module used to convert an analog peak signal of an input basic electric leakage signal into a digital signal and store the digital signal in the register module; 
a DAC module used to convert the digital signal in the register module into an analog signal and output the analog signal to the analog adder, the analog subtracter, and the first digital comparator; and 
the analog adder/the analog subtracter used to perform addition/subtraction on the input electric leakage signal and the analog signal obtained by means of conversion of the DAC and then output an obtained value to the residual current protector” as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818. The examiner can normally be reached M to F, 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SON T LE/Primary Examiner, Art Unit 2863